Citation Nr: 1700317	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  12-11 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Daniel Curry, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to January 1956. 

This case comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a May 2014 decision, the Board denied service connection for hearing loss, tinnitus, and a back disability.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  By August 2015 Order, the Court vacated the May 2014 Board decision and remanded the matter to the Board to ensure the Veteran received the required notice of the destruction of his service treatment records and the types of evidence that he is entitled to submit to supplement his claims.  In December 2015, the Board remanded this case in order to provide the Veteran with that notice.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(d) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In compliance with the Court's remand, the Veteran and his representative were notified in February and March 2016 that the Veteran's service treatment records were destroyed by fire in 1973 and that the Veteran is permitted to submit additional information, including lay statements made by himself or others describing the observation of his symptoms, in order to more fully develop his claims.

It appears that the Veteran and his representative made efforts to obtain additional evidence even before VA sent those notices in February and March 2016.  The Veteran obtained an additional medical opinion in December 2015.  However, it appears that this medical opinion was not received by the RO until after the RO entered a Supplemental Statement of the Case (SSOC) in April 2016.  Therefore, upon receiving this medical opinion and an additional statement from the Veteran's representative on the Veteran's behalf, the RO promulgated an additional SSOC in July 2016 that continued to deny service connection in all three of the Veteran's claims.

Since then, the Veteran has submitted additional medical evidence in August and September 2016 and an additional lay statement in the form of an affidavit in December 2016.  The Board notes that the affidavit is dated October 2015, and an accompanying letter indicates that it was previously submitted.  However, this affidavit does not appear to have been associated with the claims file prior to December 2016.  Thus, the RO does not appear to have reviewed the affidavit prior to promulgating either the April 2016 or July 2016 SSOCs.

The Veteran's appeal was made to the Board via a VA Form 9 in April 2012.  Consequently, the Board may not review this evidence until the RO has considered this evidence in the first instance unless the Veteran executes a waiver of RO consideration.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003); see also Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7105 to provide for the automatic waiver of AOJ review of evidence submitted directly to the Board during the appeal period for substantive appeals filed after February 2, 2013). Thus, a remand is required for the RO to readjudicate this claim, taking into account the evidence obtained since the last SSOC, and issuing an SSOC in the event that any decision on any claim remains adverse to the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(d).  Expedited handling is requested.)

After undertaking any other development deemed appropriate, the AOJ must readjudicate the issues on appeal, to include the additional evidence obtained since it last adjudicated these claims.  Specific consideration must be given to all evidence received since the last SSOC, which was issued in July 2016.  If any decision remains adverse to the Veteran, an SSOC should be issued.  The Veteran must be afforded an opportunity to respond before the record is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


